DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species 1 in the reply filed on April 21m 2022 is acknowledged.
	
Claim Objections
Claim 1 is objected to because of the following informalities:  in claim 1 line 12 “first seal” should be “seal” since a capability of the first sealing surface is being claimed and the first seal is not being positively claimed.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  in claim 1 line 15 “second seal” should be “seal” since a capability of the second sealing surface is being claimed and the first seal is not being positively claimed.  Appropriate correction is required
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 11, 12, 14, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winn, Jr et al (USPN 5,230,363, hereafter Winn) in view of Leavitt (USPN 677,137).
	Winn discloses a fluid end section comprising a housing 16 having a longitudinal axis (along the piston 14) and opposed first and second surfaces (labeled in the annotated drawing below) joined by an outer intermediate surface (labeled); a horizontal bore (clearly shown) formed within the housing and interconnecting the first and 5second surfaces, the horizontal bore extending along the longitudinal axis of the housing; a discharge bore (labeled) formed in the housing; an intake bore (labeled) formed in the housing and interconnecting the horizontal bore 10and the intermediate surface; a first sealing surface formed within the housing (labeled), the first sealing surface positioned between the intake bore and the second surface and configured to engage a seal carried by a fluid routing plug; a second sealing surface (labeled) formed within the housing, the second sealing surface positioned between the discharge bore and the intake bore and configured to engage a seal carried by a fluid routing plug; and a stepped surface (labeled) formed within the housing and surrounding the horizontal bore, the stepped surface positioned between the first and second grooves.

    PNG
    media_image1.png
    505
    719
    media_image1.png
    Greyscale

	Winn does not disclose that there is a beveled surface. Winn also does not disclose the discharge bore interconnects the horizontal bore and the intermediate surface.
	Leavitt discloses a similar fluid end for a reciprocating pump having a first and second sealing surfaces and a beveled surface (as labeled in the annotated drawing below), the beveled and the sealing surfaces being configured to engage with corresponding surfaces of a fluid routing plug. Leavitt also discloses that the intake bore and the discharge bore interconnect the horizontal bore the fluid plug is located in to an outer intermediate surface of the housing (A, b). 
At the time of the effective filing date of the instant application it would have been obvious to one of ordinary skill in the art to substitute a beveled surface as taught by Leavitt for the stepped surface of Winn since beveled surfaces and stepped surfaces are recognized as equivalence for their use in the valve assembly/plug location art and selection of any of these known equivalents to properly axially located the valve assembly within the bore would be within the level of ordinary skill in the art (Note MPEP 2144.06).
Further, at the time of the effective filing date of the instant application it would have been obvious to one of ordinary skill in the art to locate the discharge bore and its exit to the intermediate surface as disclosed in Leavitt, in order to simplify fluid connections by having the intake bore and the discharge bore adjacent to each other. Further, it has been held that rearranging parts of an invention involves only routine skill in the art; see In re Japikse, 86 USPQ 70. Please note that the instant applicant has not disclosed any criticality for the claimed limitation.
	With regards to claims 3 and 11, as shown in the annotated drawing above Winn discloses a fluid routing plug having a plurality of non-intersecting bores and seal elements in grooves as claimed. Further, there is a suction valve (clearly shown which contacts suction valves seats 24, 26) and a discharge valve 32. 
	With regards to claim 12 it is noted that as shown above Winn shows a stuffing box surrounding the location where the piston member extends from the cylinder during reciprocation. Leavitt also  discloses a stuffing box at the same location. Winn does not disclose the central passage of the stuffing box having tapered surfaces. Leavitt discloses the central passage having tapered surfaces but does not cross-hatch or specifically discuss a packing/seal within the central bore. The examiner gives official notice that stuffing boxes having tapered surfaces within the central passage are well known and finds that one of ordinary skill would recognize that this is being shown in Leavitt. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the instant application to provide such tapered surfaces in order to provide a mechanism to force the packing/seals against the shaft and adjust the sealing force of the seals against the shaft.
	With regards to claims 14 and 17 as shown in the annotated drawing above Winn discloses a connect plate attached by the shown rods to the second surface of the housing. There is inherently a drive source which is broadly considered to be a power end connected to the piston in order to provide the piston its driving force. The mechanical coupling of the fluid end to the power end can be seen in the annotated drawing above by the additional rods of the connect plate (extending to the right) and the member which is threadably connected to the piston.
	With regards to claim 16, from which claim 17 depends, it is noted that Winn discusses that the noted pump is generally provided as a triplex pump which is a pump having multiple /plural fluid ends and piston combinations. The examiner gives official notice that locating these fluid ends in a side-by-side relationship is common and that it would have been done to simplify the fluid connections to the plural fluid ends.
	
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winn in view of Leavitt as applied to claims 1, 16 and 17 above, and further in view of Wright (USPN 2,828,696, cited by applicant).
	Winn in view of Leavitt discloses the invention substantially as claimed as set forth in the rejection above. Winn in view of Leavitt do not disclose that there are a plurality of upper and lower fluid intake manifolds which connect to first and second intake bores of each of the fluid ends.  
	Wright a similar fluid end having a fluid routing plug mounted therein. The fluid end having a first intake bore 28 in communication with an upper fluid intake manifold 26 and a second intake bore 27 in communication with a lower fluid intake manifold 25 (note: upper and lower are considered to be capable of being randomly assigned). 
At the time of the invention it would have been obvious to one of ordinary skill in the art to make provide the plural fluid ends of Winn in view of Leavitt with upper and lower fluid intake manifolds in order to provide sufficient fluid is present during the intake stroke of each fluid end unit and also to more evenly suction the fluid into the pump chamber.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winn in view of Leavitt as applied to claims 1 and 14 above, and further in view of Valavaara (USPN 5,059,101).
	Winn in view of Leavitt discloses the invention substantially as claimed as set forth in the rejection above. Winn in view of Leavitt do not disclose that there are a plurality of notches formed in the intermediate surface of the housing and surrounding an opening in the connect plate. .  
	Valavaara discloses a similar fluid end having a housing 34, 26 and a connect plate 52 having openings 54 in a one to one relationship (see Figs. 2,3 and 5) with notches 29 in the housing part 26. 
At the time of the invention it would have been obvious to one of ordinary skill in the art to make provide the plurality of notches, as taught by Valavaara, to the fluid ends of Winn in view of Leavitt in order to provide sufficient space for the connection bolts while providing a compact overall fluid end cross-sectional footprint (see Fig. 5 of Valavaara).

Claims 4, 5, 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winn in view of Leavitt as applied to claim 3 above, and further in view of Pacht (USPAP 2015/0211641, cited by applicant).
As set forth above Winn et al in view of discloses a discharge valve member 32 (see Fig. 1) substantially as set forth in claims 4 and 5 including a sealing element a tapered surface, an annular void, a spring and the sealing element being formed with an annular rim as claimed. However, Witt does not disclose that the valve has a stem member projecting from the first surface. 
Pacht discloses a similar valve cartridge/fluid routing plug (see Figs. 1-3B) having a valve 23 installed within the horizontal bore and comprising: a sealing element (the disc portion having a rear surface 47 having opposed first and second surfaces joined by a tapered sealing surface  (such as 48, 86 in Fig. 2B); in which the tapered sealing surface is 5engageable with a selected one of the first or second surfaces of the fluid routing plug; a stem 93 projecting from the sealing element and extending along an axis that is parallel to the longitudinal axis of the housing, a discharge valve guide 90 having a plurality of legs (show at the right in Fig. 2B) and relief openings between the legs, and a central passage which has a tubular insert 97 installed therein that the stem extends through.  
At the time of the effective filing date of the application it would have been obvious to one of ordinary skill in the art to substitute the discharge valve of Pacht (such as the structure shown in Fig. 2A and 2B) for the similar discharge valve structure of Winn.  Because both Winn and Pacht  teach methods for providing a spring biased check valve, it would have been obvious to one skilled in the art to substitute one method for the other to achieve the predictable result of efficiently regulating the discharge flow and pressure from the fluid end. KSR Int’l Co. V. Teleflex Inc. U.S. ___, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).
	

	
Allowable Subject Matter
Claims 2, 6, 7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  the prior art neither discloses nor makes obvious a fluid end having a horizontal bore with a first sealing surface, a beveled surface and a second sealing surface as claimed; the prior art cited and searched specifically does not disclose: with regards to claim 2 a maximum diameter of the second sealing surface is greater than a maximum diameter of the beveled surface; and in which the maximum diameter of the beveled surface is greater than a maximum diameter of the first sealing surface; with regards to claims 6 and 7 the fluid routing plug has a suction valve with a stem projecting from through an insert of a suction valve guide which has a body with a plurality of legs (note that in Winn  the suction valve is an annular spring biased member and the spring has the piston extend within it at top dead center, including a stem and valve guide would disagree with the operation of Winn); and with regards to claim 9, a dowel pin disposed within a hole formed in the intermediate surface of the body of the discharge valve guide; in which a portion of the dowel pin is at least 5partially disposed within a groove formed in the housing between the discharge bore and the first surface of the housing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES G FREAY whose telephone number is (571)272-4827.  The examiner can normally be reached on Mon - Fri: 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571)272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        



CGF
May 5, 2022